The bill in this case was filed by the complainants to compel the defendant to return to the complainants a certain certificate for shares of stock of the defendant company, and was based on a receipt given by the defendant's treasurer reading as follows:
"August 11, 1931.
Received from Herman Jacobson, certificate No. 575 covering one hundred fifteen (115) shares Elizabeth Trust Company stock which is to be held as trustee and to be returned on demand to Herman Jacobson.
                                      Elizabeth Trust Co., Frederick Coriell, Treasurer."
It was resisted by the defendant on two grounds: First, that the complainants were not entitled to the stock, and second, that the treasurer had no authority to bind the Trust Company by issuing the receipt.
The learned vice-chancellor seems to have concluded that the defendant's contention on the first point was not well founded, but that nevertheless the case was devoid of proof that Coriell, the treasurer, had authority to bind the defendant by the receipt that he issued for the keeping and return of the certificate to the complainant Jacobson.
The decree entered is rested on the latter ground, and upon this ground it is affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None. *Page 488